DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This office action is a response to an election of Group I: claims 1- 15 filed on 07/18/2022  from Elections/Restrictions requirement mailed on 05/16/2022.

2.	This office action is a response to an application filed on 07/18/2022 where claims 1-15 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 12/30/2020, 04/22/2021, 07/20/2021, 09/07/2021, 11/11/2021, 11/30/2021, 07/11/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 12/30/2020. These drawing are acceptable.

Claim Objections   
5.		Claims objected to because of the following informalities: 
Claim 1 recites “A method comprising: calculating, at at least one layer”
Limitation “at least one layer” with repeating at has to be removed.

Claim 1, recites in line 3, “to generate processing results for another layer of” and lines 4, 5 recites “the other layer or MAC units”. 
It is suggested to change “the other layer or MAC units” to “the another layer or MAC units”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the certain MAC units" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no  previously recited “certain MAC units”.
Appropriate correction is required.

Allowable Subject Matter
7.	Claims 1-15  are allowed. .
8	The following is an examiner’s statement of reasons for allowance:
	Applicants invention is drawn to a  method of  a number of  layers of multiplication/accumulation units (MAC units) and corresponding memory look-up units (MLUs) utilized is associated with the number of channels including number of antennas, each antenna receiving a portion of input data thereby processing capability of generated output data may be maintained while reducing a number of MAC units and MLUs, which are utilized for such processing in an electronic device. 
The Applicants independent claim 1 recites, inter alia a method of calculating, at at least one layer of multiplication/accumulation processing (MAC) units of a plurality of MAC units, intermediate processing results based on input data to generate processing results for another layer of MAC units of the plurality of MAC units, the other layer of MAC units different than the at least one layer of MAC units ; 
providing, from the other layer of MAC units, output data based partly on the processing results, the output data representative of the input data being processed according to an aspect of a wireless protocol; and 
transmitting the output data via a plurality of RF antennas in accordance with the wireless protocol.  

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 prior art Son et al. [US 20180285715 A1]  teaches in para [0159] FIG. 11, a CNN processing apparatus skips one or more MAC operations corresponding to determined skip target kernels among all kernels included in a CNN. Herein, skipping a MAC operation may include skipping the multiplication or skipping the multiplication and accumulation with respect to a determined skip kernel element, or skipping of multiplications or multiplications and accumulations with respect to a determined skip kernel. Convolutional layers included in a CNN 1101 are respectively configured based on a kernel set corresponding to each of the convolutional layers, e.g., a kernel set trained so the corresponding convolutional layer applying the kernel set performs or achieves one or more trained objectives.
And prior art Cammarota et al. [US 20200073636 A1] discloses in para [0030] The activations computed in a previous network layer are read from memory and processed at the next layer of a neural network by multiplying activation values by corresponding weights and accumulating a sum. This multiplication and accumulation operation may be a hardware computation of a dot product of a corresponding weight to an activation value for each clock cycle. The lookup can be a hit or a miss. If a miss occurs, this indicates the value was not previously computed. In this case, the value is computed and stored in the lookup table at the generated address for later use. When a hit is detected, this indicates the value was previously computed. When a hit occurs, the lookup table is accessed to return the value of the multiplication, and the actual multiplication is aborted.
However, combination of prior arts of records Son and Cammarota does not teach  
a method of calculating, at at least one layer of multiplication/accumulation processing (MAC) units of a plurality of MAC units, intermediate processing results based on input data to generate processing results for another layer of MAC units of the plurality of MAC units, the other layer of MAC units different than the at least one layer of MAC units ; 

providing, from the other layer of MAC units, output data based partly on the processing results, the output data representative of the input data being processed according to an aspect of a wireless protocol;

Therefore, independent claims 1 and 10 includes allowable subject matter  with their respective dependent claims.
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loewenthal et al. [US 5712922 A] Neural network optical character recognition system and method for classifying characters in a moving web
Xu [US 20200327185 A1] Signal Processing Method and Apparatus.
Chritz et al. [US 11115256 B2] Wireless devices and systems including examples of mixing input data with coefficient data
Nakabayashi [US 20100303451 A1] Contents reproduction apparatus i.e. audio video receiver, for audio source, has sound field table describing multiple sound field modes, where each sound field mode is adopted in signal processing on output signals of selected source

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413